DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,  17, 18, and 19  are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Barry US 2013/0270196 A1.
With respect to claims 1,  17, 18, and 19 the Barry reference discloses a water-disinfecting apparatus comprising: a vessel 16 (Figure 1, 0032) comprising a cathode 14, wherein the cathode comprises an electrically conductive layer on an inner surface of the vessel; an insert 10 configured to be positioned in the vessel, wherein the insert comprises a photoanode 10; an ultraviolet light source 22 configured to be positioned in the insert making a concentric arrangement; and an electrical power source (not shown) adapted to apply a voltage across photoelectrode 10 and counter electrode 14 configured to be operably coupled to the cathode, the photoanode, and the light source (0034, 0018, 0025).  Wherein the photoelectrode comprises an anatase polymorph of titanium, a rutile polymorph of titanium, or a nanoporous film of titanium dioxide. The water treated may be drinking water (0003). 
 	(0019] In one or more examples of embodiments, photoelectrode 10 may include a conductive support member and a film member. The conductive support member may be constructed from metal. The film member may be nanoporous and include a thin layer (e.g., 200 to 500 nanometers) of a titanium dioxide (TiO.sub.2) that is adapted to function as a photocatalyst. The film member may be provided on (e.g., coated on or adhered to) the conductive support member. In various embodiments, the film member may have a median pore diameter in the range of about 0.1 nanometers to 500 nanometers constructed from TiO.sub.2 nanoparticles.
 	[0022] Light source assembly 22 may include a lamp or bulb. In addition, light source assembly 22 may include a transparent quartz or fused silica member adapted to house the lamp. In one or more examples of embodiments, the lamp or bulb may be an ultraviolet light having a wavelength in a range of about 200 nanometers to 380 nanometers. In one or more examples of embodiments, the lamp may be a low-pressure mercury vapor lamp adapted to emit UV germicidal irradiation at 254 nanometer wavelength.  (0026) In one or more examples of embodiments, the device further includes a reference electrode and a voltage control device, such as a potentiostat, adapted to maintain a constant voltage or constant current between the reference electrode and the photoelectrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barry as applied above.
	With respect to claim 2, the Barry reference does not disclose wherein the vessel has a volume of 1 L or less.  
 	However, the reference does disclose that variation is size are possible modifications.  Increasing or decreasing the size of the vessel would increase and decrease the volume amount of water capable of being treated. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Barry reference and make the vessel 1L, since it has been held that wherein the general conditions exist, it is within the ordinary skill of one in the art to find or discover the optimum or workable ranges. 
	With respect to claim 3, the Barry reference does not disclose wherein the vessel has a volume of 1 L or greater.
 	However, the reference does disclose that variation is size are possible modifications.  Increasing or decreasing the size of the vessel would increase and decrease the volume amount of water capable of being treated respectively. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Barry reference and make the vessel 1L, since it has been held that wherein the general conditions exist, it is within the ordinary skill of one in the art to find or discover the optimum or workable ranges. 

Claim(s) 4-8, and 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Barry as applied above. Further in view of  Barry U.S. Publication 2013/0140244 A1.
With respect to claims 4-5,The Barry ‘196 reference does not disclose wherein an outer surface of the vessel is electrically insulating or wherein the vessel is cylindrical.  
 	However, the Barry U.S. Publication 2013/0140244 A1 reference discloses a device or apparatus (e.g., photo electrocatalytic oxidation (PECO) device or apparatus) 100 according to one or more examples of embodiments is shown in FIGS. 1-3. In various embodiments, device 100 includes a housing 110. In one or more examples of embodiments, housing 110 is a molded, high-durability plastic or polyethylene (dielectric/insulation) and/or may be formed to be resistant to one or more contaminants. In various embodiments, housing 100 includes at least one generally annular, tubular (e.g., a square or rectangular tube), cylindrical or conical wall or sidewall 120 (e.g., tubular or cylindrical wall) extending between a first opposing end 130 and a second opposing end 140. In various embodiments, housing 110 includes a first end assembly member 200 provided about first opposing end 130 and a second end assembly member provided about second opposing end 140. In various embodiments, one or both end assembly members 200/205 define a cavity or other feature shaped to fit snugly or tightly to or otherwise receive one or both opposing ends 130/140. However, one or both end assembly members 200/205 may be coupled with or to opposing ends 130/140 and/or walls or sidewalls 120 in other ways (e.g., through a threaded connection or by butting the end assembly members to or near first and second opposing ends). In various embodiments, a seal (e.g., an O-ring) is provided between one or both end assembly members 200/205 and opposing ends 130/140 and/or walls or sidewalls 120. Alternative materials and shapes suitable for the purposes of the device are also a a light source such as a UV bulb is provided or inserted into a socket provided in end cap 215 and may be secured in position. The UV bulb is further coupled or connected (e.g., via the socket), or adapted to be coupled or connected, to a source of power. In various embodiments, the UV bulb is coupled or connected via one or more cables or wires to one or more ballasts and/or power sources. In various embodiments, the UV bulb is inserted or otherwise provided in first opposing end 130 of housing 110 and the bulb extends into at least a majority of light tube or sleeve 190. However, in various embodiments, the UV bulb may extend only partially or not at all into light tube or sleeve 190.
[0064] In various embodiments, the UV light source is a high irradiance UV light bulb. In one or more further examples of embodiments, the UV bulb is a germicidal UV bulb with a light emission in the range of 400 nanometers or less, and more preferably ranging from 250 nanometers to 400 nanometers.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the Barry reference and use a plastic housing and tubular shape, since the Barry ‘244 reference discloses it is known to do so, and therefore an obvious matter of design choice to chose from materials disclosed as applicable. 
	With respect to claims 6-8, 13-20 the Barry ‘196 reference does not expressly disclose a mesh cylindrical metal substrate with a photoactive semiconductor material on an inner surface of the cylindrical metal substrate.
 	However, the Barry ‘244 reference discloses photoelectrode 210 includes a conductive support member and a film member. In one or more examples of embodiments, the conductive support member is constructed from metal (e.g. titanium or Ti). In various embodiments, the film member is nanoporous and includes a thin layer (e.g., 200-500 nm) of titanium dioxide (TiO.sub.2) (e.g., a TiO.sub.2 coating) that is provided and/or adapted to function as a photocatalyst. [0091] In one or more examples of embodiments, the photoelectrode is in the form of a mesh (e.g., a woven mesh, such as a 40.times.40 twill weave mesh or 60.times.60 Dutch weave mesh, or a non-woven mesh). Multiple photoelectrodes may also be used to improve photocurrent and/or chlorine generation. The photoelectrode comprises an anatase polymorph of titanium, a rutile polymorph of titanium, or a nanoporous film of titanium dioxide; and a cathode, the device is also used to treat drinking water (0020). The reference discloses end caps such as 215 considered a lid that have a UV socket such that a power source is removably attached (0063). 
 	Modification of the references would result in the catalytic coating being applied to the metal substrate. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the Barry reference and use a cylindrical metal substrate with a photoactive semiconductor material on an inner surface of the cylindrical metal substrate, since the Barry ‘244 reference discloses it is known to do so, and therefore an obvious matter of design choice to choose from materials disclosed as applicable. 
 	
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over the two Barry references as applied above, further in view of  Fan CN 108486632 A. 
	With respect to claim 9, the Barry reference does not disclose wherein the titanium dioxide nanostructures comprise titanium dioxide nanotubes.  
 	However, the Fan CN 108486632 A  reference does disclose Abstract and claims, that it is known for electrodes to be mesh type or net and also to comprise Titanium dioxide nanotubes for treating organics in water.
  	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the Barry reference and use Titanium dioxide nanotubes, since the Fan reference discloses it is would yield the expected result of providing an electrode for treatment of organics. 

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the Barry reference as applied above to claim 1, further in view of  Lu CN 101891283 A. 
	With respect to claim 10, the Barry reference does not disclose wherein the ultraviolet light source comprises a light emitting diode.  
 	However, the Lu CN 101891283 A reference discloses in the Abstract and claims, the use of an led with a photo anode to provide the expected result of activating the catalyst. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the Barry reference and use light emitting diode, since the Lu reference discloses it is would yield the expected result of providing the necessary light for catalyst activation.
	With respect to claim 11, The modification of the Barry in view of Lu references disclose wherein the ultraviolet light source is configured to emit ultraviolet radiation having a wavelength of 365 nm see claim 1 rejection.  

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Barry reference as applied above to claim 1, further in view of  Baarman U.S. Publication 2005/0279679 A1. 
	With respect to claim 12, the Barry reference does not disclose wherein the power source comprises a rechargeable battery.  
 	However, the Baarman U.S. Publication 2005/0279679 A1 reference discloses a water treatment system has a battery rechargeable by a manual generator, thus eliminating the need for an external power source. The water treatment system uses the rechargeable battery to power a pump and a UV lamp.	
 	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the Barry reference and use a rechargeable battery, since the Baarman reference discloses it is would yield the added benefit of eliminating the need for an external power source.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over the Barry reference as applied above to claim 1, further in view of  Liao U.S. Publication 2017/0280737 A1. 
	With respect to claim 21, the Barry reference does not disclose wherein the apparatus is a self-disinfecting water bottle.
 	However, the Liao U.S. Publication 2017/0280737 A1 reference  does disclose (0075) the use of electrodes and UV devices in containers such as a water bottle. Therefore, the water bottle is a known container and an obvious matter of design choice. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the Barry reference and use a water bottle container that would be inherently self-cleaning, since the Liao reference discloses it is would be an obvious matter of design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774